1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                         CENTRAL DISTRICT OF CALIFORNIA

10

11   HENK ANDREW MEYERS,                      Case No. CV 18-0855 SS

12                    Plaintiff,

13        v.                                          JUDGMENT
14   NANCY A. BERRYHILL, Acting
     Commissioner of Social
15   Security,

16                    Defendant.

17

18       IT IS ADJUDGED that the decision of the Commissioner is

19   REVERSED and that the above-captioned action is REMANDED to the

20   Commissioner   for    further   action    consistent   with   the   Court’s

21   Memorandum Decision and Order.

22

23   DATED:    November 7, 2018

24
                                                      /S/         __________
25                                            SUZANNE H. SEGAL
                                              UNITED STATES MAGISTRATE JUDGE
26
27

28
